IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : Nos. 52 and 53 WM 2016
                                         :
                  Respondent             :
                                         :
                                         :
             v.                          :
                                         :
                                         :
RONNIE AUSTIN,                           :
                                         :
                  Petitioner             :


                                    ORDER


PER CURIAM

     AND NOW, this 20th day of June, 2016, the Application for Extraordinary Relief

is DENIED.